Citation Nr: 1826295	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  13-28 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been presented to reopen claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been presented to reopen claim of entitlement to service connection for a chipped tooth.

3.  Whether new and material evidence has been presented to reopen claim of entitlement to service connection for a thyroid disorder.

4.  Whether new and material evidence has been presented to reopen claim of entitlement to service connection for a right knee disorder.

5.  Whether new and material evidence has been presented to reopen claim of entitlement to service connection for a left knee disorder.

6.  Whether new and material evidence has been presented to reopen claim of entitlement to service connection for right wrist carpal tunnel syndrome.

7.  Whether new and material evidence has been presented to reopen claim of entitlement to service connection for a left wrist ganglion cyst.

8.  Whether new and material evidence has been presented to reopen claim of entitlement to service connection for a left wrist carpal tunnel syndrome.

9.  Whether new and material evidence has been presented to reopen claim of entitlement to service connection for temporomandibular joint dysfunction (TMJ).

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for a chipped tooth.

12.  Entitlement to service connection for a thyroid disorder.

13.  Entitlement to service connection for a right knee disorder.

14.  Entitlement to service connection for right wrist carpal tunnel syndrome.

15.  Entitlement to service connection for left wrist carpal tunnel syndrome.

16.  Entitlement to service connection for a left wrist ganglion cyst.

17.  Entitlement to service connection for TMJ.

18.  Entitlement to an initial rating in excess of 10 percent for a gallbladder disorder.

19.  Entitlement to nonservice-connected pension benefits since April 1, 2012 exclusive of the year 2014.

20.  Entitlement to nonservice-connected pension benefits for 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to August 1975, and from December 2002 to June 2003.  She also served in the Reserves.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The Veteran testified at a September 2017 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.  

During the September 2017 videoconference hearing, the Veteran requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c).  

The issues of entitlement to service connection for hypertension, a chipped tooth, a thyroid disorder, a right knee disorder, a left knee disorder, right wrist carpal tunnel syndrome, left wrist carpal tunnel syndrome, a left wrist ganglion cyst, and TMJ; entitlement to an increased rating for a gallbladder disorder; and entitlement to nonservice-connected pension for 2012, 2013, and since 2015 are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the September 2017 videoconference hearing, the Veteran clearly and unambiguously withdrew her application to reopen a claim of entitlement to service connection for a left knee disorder.

2.  A final AOJ rating decision dated September 2005 denied service connection for hypertension, a chipped tooth, a thyroid disorder, a right knee disorder, a left wrist ganglion cyst, left wrist carpal tunnel syndrome and TMJ.

3.  The September 2005 AOJ rating decision also denied service connection for right wrist carpal tunnel syndrome.  The Veteran filed a notice of disagreement, but did not perfect an appeal of the decision to the Board after the statement of the case issued in April 2006.

4.  The evidence received since the prior denials relates to unestablished facts and raises a reasonable possibility of substantiating the claims for service connection for the issues of hypertension, a chipped tooth, a thyroid disorder, right knee disorder, right wrist carpal tunnel syndrome, left wrist carpal tunnel syndrome, left wrist ganglion cyst and TMJ.

5.  According to the available evidence, the Veteran's countable income exceeds the maximum annual income allowed for payment of nonservice-connected pension benefits for 2014.


CONCLUSIONS OF LAW

1.  Following the prior final denial of September 2005, new and material evidence has been presented to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  Following the prior final denial of September 2005, new and material evidence has been presented to reopen the claim of entitlement to service connection for a chipped tooth.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

3.  Following the prior final denial of September 2005, new and material evidence has been presented to reopen the claim of entitlement to service connection for a thyroid disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

4.  Following the prior final denial of September 2005, new and material evidence has been presented to reopen the claim of entitlement to service connection for a right knee disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

5.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of whether new and material evidence has been presented to reopen claim of entitlement to service connection for a left knee disorder have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

6.  Following the prior final denial of September 2005, new and material evidence has been presented to reopen the claim of entitlement to service connection for right wrist carpal tunnel syndrome.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

7.  Following the prior final denial of September 2005, new and material evidence has been presented to reopen the claim of entitlement to service connection for left wrist carpal tunnel syndrome.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

8.  Following the prior final denial of September 2005, new and material evidence has been presented to reopen the claim of entitlement to service connection for left wrist ganglion cyst.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

9.  Following the prior final denial of September 2005, new and material evidence has been presented to reopen the claim of entitlement to service connection for TMJ.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

10.  The criteria for entitlement to nonservice-connected pension benefits for 2014 are not met.  38 U.S.C. §§ 1503, 1521, 5103, 5103A, 5107; 38 C.F.R. §§ 3.3, 3.23, 3.102, 3.271, 3.272.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran or her representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

Withdrawn Claim

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  A withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  A claimant may withdraw a claim for a higher disability rating when he or she expresses satisfaction with the assigned rating, even when less than the maximum, available benefit has been granted.  See AB, 6 Vet. App. at 38.

During the September 2017 videoconference hearing, the Veteran clearly and unambiguously stated that she wished to withdraw the appeal for reopening the prior final denial on the claim of entitlement to service connection for a left knee disorder pending before the Board.

Inasmuch as the Veteran has withdrawn her appeal regarding the claim for reopening the claim of entitlement to service connection for a left knee disorder, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed.

New and Material Evidence

If a claim of entitlement to service connection is denied by an AOJ decision and no notice of disagreement or additional evidence is filed within one year, that decision becomes final and generally cannot be reopened or allowed.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Additionally, if a claim of entitlement to service connection is denied by an AOJ decision after a notice of disagreement is submitted, and an appeal is not perfected within 60 days of the mailing of the statement of the case or within one year of the original determination, that decision becomes final and generally cannot be reopened or allowed.  Id.  Once that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is new and material if it: (1) has not been previously submitted to agency decision-makers; (2) by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time the last prior final denial of the claim sought to be opened; and (4) raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further, the threshold for raising a reasonable possibility of substantiating the claim is low.  Shade, 24 Vet. App. at 117.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence submitted since the last final AOJ or Board decision will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In general, service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C. § 1110.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In September 2005, the AOJ denied entitlement to service connection for hypertension, a chipped tooth, a thyroid disorder, a right knee disorder, a left wrist ganglion cyst, left wrist carpal tunnel syndrome and TMJ, on the basis of no relationship between the disorders and active duty service.  By letter dated September 2005, the Veteran was notified of this decision.  For the claims of entitlement to service connection for hypertension, a chipped tooth, a thyroid disorder, a right knee disorder, a left wrist ganglion cyst, left wrist carpal tunnel syndrome and TMJ, the Veteran did not appeal or submit new and material evidence within the one-year appeal period after notice of the decision was provided.  In April 2006, the Veteran submitted a notice of disagreement for the claim of entitlement to service connection for right wrist carpal tunnel syndrome.  Following the issuance of a statement of the case on April 25, 2006, the Veteran did not perfect her appeal within 60 days from the date that the statement of the case was mailed, and more than one year had passed since the original denial of the claim.  Hence, the September 2005 decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

The evidence received since the September 2005 decision includes previously unconsidered medical evidence and testimony regarding active duty service dates.  See, e.g., September 2017 Hearing Testimony; Private Medical Records and VA Treatment Records since September 2005.  This evidence relates to an unestablished fact needed to establish service connection (i.e., current disability and nexus).  Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claim for entitlement to service connection for hypertension, a chipped tooth, a thyroid disorder, a right knee disorder, a left knee disorder, right wrist carpal tunnel syndrome, leftt wrist carpal tunnel syndrome, a left wrist ganglion cyst, and TMJ.

Nonservice-Connected Pension Benefits for 2014

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities, which are not the result of willful misconduct.  See 38 U.S.C. § 1521(a).  Such benefits have a number of requirements, including that a veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice-connected disability not due to her own willful misconduct, and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.3, 3.23.  See 38 U.S.C. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3).

Total disability is present when impairment of the mind or body renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Permanence of disability is established if the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b). 

A claimant will be considered permanently and totally disabled if she is: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C. § 1521; 38 C.F.R. § 3.3(a)(3).  Finally, permanent and total disability will also be presumed for a veteran who is age 65 or older.  38 U.S.C. § 1513(a); 38 C.F.R. §§ 3.3(a)(3)(vi)(A), 3.314(b)(2). 

In a February 2014 administrative decision, the AOJ determined that the Veteran was entitled to nonservice-connected pension, effective March 19, 2007, through March 31, 2012.  See also February 2014 Statement of the Case.  The AOJ determined that, as of April 1, 2012, the Veteran's annual income exceeded the MAPR, and thus discontinued her nonservice-connected pension payments as of April 1, 2012.  

Therefore, the issue currently before the Board is whether the Veteran's countable income exceeds the maximum annual income allowed for payment of nonservice-connected pension benefits since April 1, 2012.  Entitlement to nonservice connected pension benefits for 2012, 2013, and since 2015, are addressed in the remand below.

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  Certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g). 

For 2014, in order to receive nonservice-connected pension, a Veteran with no spouse or dependents must have a yearly income below $12,868.  See Veteran Pension Rate Table for 2014.  To deduct medical expenses, those expenses must exceed $643.  Id.  

For 2014, the Veteran reported income that included $500 from a land lease; $22,284 in SSA payments; and $657 in VA disability payments, for a total income of $23,441.  She also submitted an itemized list reflecting a variety of medical expenses totaling $3,316.  

The Veteran's 2014 medical expenses eligible to be deducted from her yearly income are $2,673 ($3,316 - $643).  Therefore, for determining pension eligibility, her 2014 income was $20,768 ($23,441 - 2,673).  As her 2014 income exceeded $12,868, she is not eligible for nonservice-connected pension for 2014.







ORDER

The claim of entitlement to service connection for hypertension is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for a chipped tooth is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for a thyroid disorder is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for a right knee disorder is reopened.  To this extent only, the appeal is granted.

The appeal as to the claim for reopening a claim of entitlement to service connection for a left knee disorder is dismissed.

The claim of entitlement to service connection for a right wrist carpal tunnel syndrome is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for a left wrist carpal tunnel syndrome is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for a left wrist ganglion cyst is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for TMJ is reopened.  To this extent only, the appeal is granted.

Entitlement to nonservice-connected pension benefits for 2014 is denied.




REMAND

As an initial matter, in addition to active duty service from June 1975 to August 1975, and from December 2002 to June 2003, the Board notes that the Veteran has stated that she served in the Reserves until 1980, and again from 1993 through 2003.  See, e.g., December 2003 Veteran Statement.  The claims file contains a variety of records and orders indicating various periods of training and service; however, it does not appear to contain an exhaustive list of the Veteran's active duty for training (ACDUTRA) or inactive duty training (INACDUTRA), and orders into active duty service.  On remand, the AOJ should attempt to obtain the Veteran's Master Military Pay Account (MMPA) if available and/or existing.  The dates the Veteran was ordered into Federal service may be available from the Defense Finance and Accounting Service (DFAS) that could be used to verify the Veteran's various duty statuses through her MMPA.  

Additionally, the claims file contains a December 2017 letter from a private physician indicating that the Veteran had been hospitalized "for a serious medical condition after a major operation...."  A December 2017 statement from the Veteran indicates she had a pancreatic cyst removed.  As these records may be relevant to the Veteran's claim for an increased rating for her gallbladder disorder, the AOJ should attempt to obtain those records.

Finally, the Veteran has indicated that she has medical expenses in storage for 2012 and 2013.  On remand, the AOJ should attempt to obtain the Veteran's medical expenses from 2012 and 2013, and income and medical expenses since 2015.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file VA treatment records since September 2016.

2.  With the help of the Veteran as necessary, attempt to obtain December 2017 private medical records from the Digestive Health Center at Oregon Health and Science University.  All attempts to obtain such records should be documented in the claims file.

3.  Send the Veteran a letter requesting that she provide her medical expenses for 2012 and 2013, and income and medical expenses since 2015.  All attempts to obtain such records should be documented in the claims file.

4.  Take additional action to verify the dates of the Veteran's ACDUTRA and INACDUTRA and any other type of Reserve service first by contacting the Defense Finance and Accounting Service (DFAS) and requesting the Veteran's Master Military Pay Account (MMPA).  The AOJ must document all steps taken to obtain this record.

5.  Thereafter, schedule the Veteran for examination to determine the current nature and severity of her service-connected gallbladder disorder.  The claims folder contents must be available for review.  The examiner should take a history from the Veteran regarding all symptoms she attributes to her gallbladder including food intolerance and pain, and provide clear opinion as to whether each claimed symptom is attributable to her gallbladder.

6.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If any VA examinations are necessary, those should be scheduled.  If any benefits are not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


